                                                                               JS-6


1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT

8                              CENTRAL DISTRICT OF CALIFORNIA
9
10     MOTAZ EMARA,                                  Case No: 2:18-cv-10607-DSF(JPRx)

11                Plaintiff,                         ORDER DISMISSING ENTIRE ACTION
12                                                   WITHOUT PREJUDICE
           vs.
13
       CIGNA LIFE INSURANCE COMPANY
14     OF NEW YORK,
15
                  Defendant.
16
17
18                                       ORDER
19
20         The parties having stipulated that each side shall bear their own attorneys fees

21   and costs, this matter is hereby dismissed without prejudice.

22
23
24   IT IS SO ORDERED.
      Date: September 24, 2019                       ___________________________
25
                                                     Dale S. Fischer
26
                                                     United States District Judge
27
28



                                               -1-
